OPINION — AG — ** OPEN MEETING LAW — EXECUTIVE SESSIONS ** LOCAL SCHOOL BOARDS ARE 'NOT' AUTHORIZED UNDER THE PROVISIONS OF THE OPEN MEETING ACT, 25 Ohio St. 301 [25-301] ET SEQ., TO HOLD AN EXECUTIVE SESSIONS TO HEAR PARENTAL COMPLAINTS OR GRIEVANCES, EXCEPT WHERE THE BOARD IS CONSIDERING THE EXPLUSION OR SUSPENSION OF A STUDENT AS PROVIDED BY 25 Ohio St. 307 [25-307] (SCHOOL BOARD, SCHOOLS, EXECUTIVE SESSION, PERSONNEL, STUDENTS, EMPLOYEES) CITE: 25 Ohio St. 301 [25-301], 25 Ohio St. 307 [25-307] (GUY L. HURST)